MEMORANDUM *
We review the grant of summary judgment de novo, Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.2001), but judicial review of the Commissioner’s denial of benefits is for substantial evidence. Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.1989). Legal determinations made by the Commissioner are reviewed de novo. Fair v. Bowen, 885 F.2d 597, 601 (9th Cir.1989).
Mejia’s basic argument is that the ALJ erroneously preferred the findings of an examining doctor to those of a non-examining state agency physician who reviewed all her records. We reject the argument. It is the role of the factfinder to determine which of several views is persuasive. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.1995) (“The ALJ is responsible for determining credibility, resolving conflicts in medical testimony, and for resolving ambiguities.”). Moreover, in making that determination, the opinions of examining physicians are generally entitled to greater weight than those of non-examining physicians. Id. at 1041. There is no legal error in the ALJ’s weighing of the medical evidence.
In any event, we review to determine whether substantial evidence supports the findings of the fact finder. There is substantial evidence to support the finding. The ALJ considered all medical evidence and explained the relative weight given to each doctor’s conclusions. Nothing more was required. The ALJ’s factual determination that Mejia was sufficiently capable as to be ineligible for benefits is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.